Title: From Thomas Jefferson to Thomas Pinckney, 26 August 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia August 26. 1793.

You will perceive by the enclosed affidavits that an act of piracy has been committed by a certain William James Davis, master of the English merchant vessel the Catharine on board an american Sloop called the Rainbow. He afterwards came with his vessel into Newport in Rhode Island, but having some intimation that process of piracy was issuing against him, he slipt his cable in the night and went off, carrying with him the Baggage of his passengers and leaving his papers at the Custom house. You are desired to endeavor through the medium of our Consuls and their agents in the Ports of Great Britain and Ireland to have a good look-out kept, and in case of the arrival of the said Davis within their Districts to have him arrested and prosecuted for piracy. His own crew will be the most likely to furnish Evidence of the fact, or that of the British Schooner the Olive branch, commanded by Capt. Ayscough, whose affidavit, voluntarily given in here, I inclose you; I am authorized to add that the expenses of prosecution will be allowed by the United States. I have the honor to be, with much esteem, Sir, Your most obedient and most humble servant
Th: Jefferson
